                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           BILLY G. TERRY,
                                  11                                                       Case No. 20-07859 BLF (PR)
                                                        Plaintiff,
                                  12                                                       ORDER GRANTING EXTENSION
Northern District of California




                                                                                           OF TIME TO FILE AMENDED
 United States District Court




                                  13             v.                                        COMPLAINT
                                  14
                                           DARYL L. DORSEY, et al.,
                                  15
                                                       Defendants.
                                  16

                                  17

                                  18           Plaintiff, a state inmate, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against prison staff at San Quentin State Prison (“SQSP”).1 On March 19,
                                  20   2021, the Court dismissed the complaint with leave to amend within twenty-eight days of
                                  21   the order. Dkt. No. 9. The deadline has passed, and Plaintiff has not filed an amended
                                  22   complaint. However, the Court notes that on March 12, 2021, Plaintiff filed a notice of
                                  23   change of address and another on April 7, 2021, indicating that he has been moved to
                                  24   Chino State Prison. Dkt. Nos. 7, 10. It is unclear from the docket whether the Order of
                                  25   Dismissal with Leave to Amend was sent to Plaintiff’s former address or to his current
                                  26   address at CSP. Dkt. Nos. 8, 9. In an abundance of caution, the Court will order another
                                  27
                                       1
                                  28    The matter was reassigned to this Court on December 8, 2020, after Plaintiff did not file
                                       consent to magistrate judge jurisdiction in the time provided. Dkt. Nos. 3. 5.
                                   1   copy of the last court order be sent to Plaintiff at CSP. Plaintiff shall be granted an
                                   2   extension of time to file an amended complaint that complies with the court order.
                                   3

                                   4                                                    CONCLUSION
                                   5             Based on the foregoing, the Court orders as follows:
                                   6             1.         The Court sua sponte grants Plaintiff an extension of time to file an amended
                                   7   complaint. Within twenty-eight (28) days of the date this order is filed, Plaintiff shall file
                                   8   an amended complaint to correct the deficiencies described in the Court’s “Order of
                                   9   Dismissal with Leave to Amend.” Dkt. No. 9. The amended complaint must include the
                                  10   caption and civil case number used in this order, Case No. C 20-07859 BLF (PR), and the
                                  11   words “AMENDED COMPLAINT” on the first page. If using the court form complaint,
                                  12   Plaintiff must answer all the questions on the form in order for the action to proceed. The
Northern District of California
 United States District Court




                                  13   amended complaint supersedes the original, the latter being treated thereafter as non-
                                  14   existent. Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                  15   Consequently, claims not included in an amended complaint are no longer claims and
                                  16   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                  17   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  18             2.         Failure to respond in accordance with this order in the time provided will
                                  19   result in the dismissal of this action without prejudice and without further notice to
                                  20   Plaintiff.
                                  21             3.         The Clerk shall include a copy of the Court’s last order filed under Docket
                                  22   No. 9, along with two copies of the court’s complaint and a copy of the court’s form
                                  23   petition with a copy of this order to Plaintiff.
                                  24             IT IS SO ORDERED.
                                  25   Dated: ____May 4, 2021_______                            ________________________
                                                                                                BETH LABSON FREEMAN
                                  26
                                                                                                United States District Judge
                                       Order Granting Ext. of Time to File Am. Compl.
                                  27   PRO-SE\BLF\CR.20\07859Terry_eot-amcompl

                                  28                                                        2
